DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA . 

Examiner’s Remark
It is respectfully requested that paragraphs 2 and 3 of the August 10, 2021 Office Action be ignored; they were to have been deleted by the examiner as no claim objections were found.

Allowable Subject Matter
Claims 14, 15, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly wherein the system comprises:
a first temperature conditioning unit and a second temperature conditioning unit, 
the first temperature conditioning unit comprising a first device (fan) and a second temperature conditioning unit comprising a second device (fan),
a frequency at which the first device produces a sound having a first energy peak is different from a frequency at which the second device produces a sound having a second energy peak; and
a circulation controller that selects at least one of a first exhaust duct and a second exhaust duct to effect supply of the gas (air) to at least one of the first intake duct and the second intake duct or
a connection duct branching off and connecting with a first intake duct and a second intake duct; and a flow rate controller that controls a flow rate of gas (air) in the first intake duct and a flow rate of gas (air
The closes prior art, Tamura (US 2010/0075206), in view of Pla et al (US 5,388,956), in view of Takahashi et al (US 2012/0261101), in view of Yamaguchi et al (JP 2014/141932)1 discloses a temperature conditioning unit comprising: 
a first intake and exhaust device; a second intake and exhaust device; the first intake and exhaust device and the second intake and exhaust device each include a rotary drive device, an impeller and a plurality of rotor vanes; and 
the plurality of rotor vanes each extend in a direction from the central part to an outer peripheral part of the impeller disk in a shape of a circular arc bulging in a rotation direction of the shaft, 
a frequency at which the first intake and exhaust device produces a sound having an energy peak is different from a frequency at which the second intake and exhaust device produces a sound having an energy peak; wherein
at least one of the first intake and exhaust device and the second intake and exhaust device further includes a plurality of stator vanes disposed between the side wall of the fan case and the rotor vanes; and wherein
the second intake and exhaust device includes the plurality of stator vanes, and a number N2 of the rotor vanes of the second intake and exhaust device and a number Nd2 of the stator vanes of the second intake and exhaust device satisfy a relationship, N2 ≠ Nd2 x n5, and a relationship, N2 ≠ Nd2/n6, where n5 is an integer greater than or equal to 1, and n6 is an integer greater than or equal to 2,
but fails to disclose the above limitations of: 
a circulation controller that selects at least one of a first exhaust duct and a second exhaust duct to effect supply of the gas (air) to at least one of the first intake duct and the second intake duct; or
a connection duct branching off and connecting with a first intake duct and a second intake duct; and a flow rate controller that controls a flow rate of gas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
/Frances F Hamilton/
Examiner, Art Unit 3762






    
        
            
        
            
        
            
    

    
        1 Yamaguchi et al (JP 2014/141932) provided by Applicant January 30, 2019 and can be found in the file wrapper.